PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Tegze P. Haraszti
Application No. 16/350,112
Filed: 26 Sep 2018
For: Method of using a symbol transformer machine, and symbol transformer machine, for performing information storage and memory functions
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petitions under 37 CFR 1.182 filed January 12, 2022 and March 15, 2022.

The petitions are DISMISSED as moot.

The subject petitions were filed concurrently with petitions under 37 CFR 1.181 requesting various relief. In view of the decision mailed August 3, 2022 in response to the petitions under 37 CFR 1.181, the subject petitions are dismissed as moot.

The application is referred to Technology Center 2132 for appropriate action.

Telephone inquiries regarding this decision may be directed to the undersigned, at 571-272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET